Gardner, Presiding Judge.
This case involves practically the same facts and the same principles of law as are shown in Woodside v. City of Atlanta, 214 Ga. 75 (103 S. E. 2d 108) and State Highway Dept. v. Blalock, 98 Ga. App. 630 (106 S. E. 2d 552). It follows that the decisions rendered in those cases are controlling in the instant case.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.

Eugene Cook, Attorney-General, Paul Miller, Assistant Attorney-General, Henry T. Brice, for plaintiff in error.
Eberhardt, Franklin, Barham ■& Coleman, O. W. Franklin, Jr., Copeland & Smith, J. Lundie Smith, contra.